                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00164-RJC-DSC


 JACLYN ABNEY,                                  )
                                                )
                   Plaintiff,                   )
                                                )
 v.                                             )
                                                )                    ORDER
 CLIFFORD J. WHITE,                             )
                                                )
                  Defendant.                    )



       THIS MATTER is before the Court on “Defendant’s Response to Court Order Regarding

Mediation” (document #9). See also “Order” (document #8), Text Order entered November 20,

2018 by the Honorable Robert J. Conrad, Jr. (referring issue of mediation to the undersigned), and

Plaintiff’s “Notice Regarding Order to Engage in Alternative Dispute Resolution” (document # 7).


       Having reviewed Defendant’s Response, the Court concludes that it is appropriate to

provide the parties a final opportunity to comply with Judge Conrad’s Order that they mediate

their case. See “Pretrial Order and Case Management Plan” at Paragraph IV (document #4)

(ordering parties to complete alternative dispute resolution no later than November 15, 2018).


       Accordingly, the mediation deadline is extended to December 28, 2018. All other terms

of the “Pretrial Order and Case Management Plan” (document #4) remain in full force and effect.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..
                                        Signed: November 29, 2018

       SO ORDERED.
